Appeal by the de*489fendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered February 18, 1999, convicting him of criminal possession of a controlled substance in the first degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon our review of the record, we are satisfied that the defendant received the effective assistance of counsel (see, People v Mercedes, 182 AD2d 778; People v Greene, 160 AD2d 726). Joy, J. P., S. Miller, Luciano and Smith, JJ., concur.